DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant cancelled claims 1-28 prior to prosecution of a first office action. Applicant added new claims 29-52.
Status of claims:
Claims 29-52 are pending in this office action
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 29-52 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,959,051. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are found in the U.S. Patent No. 10,959,051 with obvious wording variations. Take an example of comparing claim 1 of pending application and claims  1, 9 and 10 of U.S. Patent No. 10,959,051:
Pending Application 17209906 
U.S. Patent No.10959051
Claim 29, A system for delivering a self-guided audio tour to an end user, said system comprising: a central server comprising: a database; a tour instruction file stored in said database, said tour instruction file comprising: a tour path comprising a plurality of tour points; location information identifying the real-world position of each of said tour points on said tour path; and data to be delivered to the end user for each of said tour points on said tour path; and a personal electronic device comprising: a central processing unit; a wireless transceiver in communication with said central processing unit for wirelessly communicating with said central server; a position determination unit in communication with said central processing unit for identifying the real-world position of said personal electronic device; a display in communication with said central processing unit; at least one acoustic output unit in communication with said central processing unit; and DUNN-0102040506 CON a software app running on said central processing unit for: using said position determination unit to identify the real-world position of said personal electronic device; comparing said real-world position of said personal electronic device with said tour path to determine if said personal electronic device is located at one of said plurality of tour points; if the end user is at one of said plurality of tour points, delivering the data from said tour instruction file for that tour point; wherein the data delivered to the end user comprises audio data in the form of an audio recording played on said at least one acoustic output unit; and wherein said audio recording for a given tour point is played on said at least one acoustic output unit until the end of the audio recording for that tour point, even if the end user has moved to a different tour point on said tour path
, A system for delivering a self-guided audio tour to an end user, said system comprising: a central server comprising: a database; a tour instruction file stored in said database, said tour instruction file comprising: a tour type; a tour path comprising a plurality of tour points; an order of said tour points on said tour path; location information identifying the real-world position of each of said tour points on said tour path; and data to be delivered to the end user for each of said tour points on said tour path; and a personal electronic device comprising: a central processing unit; a wireless transceiver in communication with said central processing unit for wirelessly communicating with said central server; a position determination unit in communication with said central processing unit for identifying the real-world position of said personal electronic device; a display in communication with said central processing unit; at least one acoustic output unit in communication with said central processing unit; and a software app running on said central processing unit for: using said position determination unit to identify the real-world position of said personal electronic device; comparing said real-world position of said personal electronic device with said tour path to determine if said personal electronic device is located at one of said plurality of tour points; if the end user is at one of said plurality of tour points, and if the end user reached that tour point following said order of said tour points on said tour path, delivering the data from said tour instruction file for that tour point; wherein said tour path is a standard path, and further wherein said standard path is defined by a start tour point, an end tour point and at least one intermediate tour point located therebetween; and wherein at least two intermediate tour points are disposed between said start tour point and said end tour point; wherein each of said at least two intermediate tour points are assigned a sequential order number; and further wherein when the end user arrives at 
 Claim 9, A system according to claim 1 wherein the data delivered to the end user comprises audio data in the form of an audio recording played on said at least one acoustic output unit.
Claim 10, A system according to claim 9 wherein said audio recording for a given tour point is played on said at least one acoustic output unit until the end of the audio recording, even if the end user has moved to the next tour point on said tour path.



6.	The claims of the instant application encompass the same subject matter except the instant “ A system for delivering a self-guided audio tour to an end user comprising at least one acoustic output unit until the end of the audio recording for that tour point, even if the end user has moved to a different tour point on said tour path”  whereas the U.S. Patent No. 10,959,051 claims are to “A system for delivering a self-guided audio tour to an end user comprising at least one acoustic output unit until the end of the audio recording for that tour point, even if the end user has moved to a next tour point on said tour path”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 10,959,051 ” at least one acoustic output unit until the end of the audio recording for that tour point, even if the end user has moved to a next tour point on said tour path” as  “at least one acoustic output unit until the end of the audio recording for that tour point, even if the end user has moved to a different tour point on said tour path” because it was well known to have obvious word variations in non-statutory double patenting cases such as end user has moved to a different tour point as end user has moved to a next tour point, where different and next are similar terms to indicate the status of the tour point.

Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10,959,051 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 10,959,051, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim
has been previously been claimed in a co-pending application.
Allowable Subject Matter
7.	Claims 29-52 would be allowable if a terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647